IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


HAROLD EDWIN LEAPHART,                          : No. 64 WM 2021
                                                :
                    Petitioner                  :
                                                :
                                                :
             v.                                 :
                                                :
                                                :
COMMONWEALTH OF PENNSYLVANIA,                   :
SUPERINTENDENT-MICHAEL ZAKEN,                   :
                                                :
                    Respondents                 :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.